DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for continued Examination filed on March 23, 2021. 
Claims 1, 14, and 15 have been amended. 
Claim 9 was canceled. 
Claims 20-21 are new. 
Claims 1-8 and 10-21 are pending.
Response to Arguments
Applicant’s arguments, see Pg. 9, filed March 23, 2021, with respect to Claims 14 and 15 have been fully considered and are persuasive.  The double patenting objection of claim 15 has been withdrawn. Applicant amended claim 15 by adding subject matter different from claim 14. 
Applicant’s arguments, see Pg. 9, filed March 23, 2021, with respect to Claims 1-21 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. Applicant has changed the term “boron nitrate” to “boron nitride” which is described in the specification. 
Applicant’s arguments with respect to claim(s) 1-8 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Drawings
fourth layer over the third layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 410 and 410a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Specification
The disclosure is objected to because of the following informalities:
In [0081] of the published specification, “born carbide” and “born atoms” should be changed to “boron carbide” and “boron atoms” in order to correct a spelling error. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the fourth layer comprising a dielectric, and the fifth layer comprising an electrode. In [0055] of the specification, the fourth layer comprises a further electrode and an intermediate layer is a dielectric.

Claim Objections
Claims 2-5, 7 and 15-20 are objected to because of the following informalities: 
Regarding claim 2, “responses of each sensor” should be changed to “responses of each of the one or more sensors” and “whilst” should be changed to “while” in order to correct a minor informality. 
Regarding claim 3, 
Regarding claim 4, “responses of each sensor” should be changed to “responses of each of the one or more sensors” in order to correct a minor informality. 
Regarding claim 5, “each sensor” should be changed to “each of the one or more sensors” in order to correct a minor informality. 
Regarding claim 7, “each sensor” should be changed to “each of the one or more sensors” in order to correct a minor informality.
Regarding claim 15, “also comprises” should be changed to “further comprising” in order to correct a minor informality. 
Regarding claim 16, “in dependence upon” should be changed to “depending on” in order to correct a grammatical informality. 
Regarding claim 17, “in dependence at partly upon” should be changed to “depending at least partly on” in order to correct a grammatical informality. 
Regarding claim 18, “in dependence upon” should be changed to “depending on” in order to correct a grammatical informality. 
Regarding claim 19, “in dependence at partly upon” should be changed to “depending at least partly on” in order to correct a grammatical informality. 
Regarding claim 20, 
Regarding claim 20, “when the fourth layer disposed over the third layer, a second voltage to the electrode in the fifth layer to provide a potential difference between the electrode in the fifth layer and the plurality of the electrodes in the third layer, the second voltage opposite in polarity to the first voltage” should be changed to “a second voltage to the electrode in the fifth layer, when the fourth layer disposed over the third layer, in order to provide a potential difference between the electrode in the fifth layer and the plurality of the electrodes in the third layer, the second voltage is opposite in polarity to the first voltage” in order to positively recite the second voltage and correct a grammatical informality. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for Regarding claim 15, the claim recites the limitations “wherein the fourth layer comprises a dielectric” and “a fifth layer disposed over the fourth layer, wherein the fifth layer comprises an electrode disposed over the plurality of sensors” which are not adequately described in the specification. In [0055] of the published specification, the specification discloses that the fourth layer comprises the electrode and discloses that an intermediate layer is a layer of dielectric. The specification fails to adequately describe a fourth layer made of dielectric and fifth layer with an electrode.
Regarding claim 15, the claim recites the limitations “the fourth layer disposed over the third layer, wherein the fourth layer comprises the dielectric, and the fifth layer disposed over the fourth layer, wherein the fifth layer comprises an electrode disposed over the plurality of parallel and separate electrodes that are perpendicular with respect to the plurality of sensors” which are not adequately described by the specification. In [0055] of the published specification, the specification states that the fourth layer is disposed above the first layer and that the dielectric layer is disposed in between the fourth and first layer. However, the specification fails to disclose a fourth layer (dielectric layer) being disposed over the third layer and a fifth layer with an electrode disposed over the plurality of parallel and separate electrodes. The specification does not demonstrate that applicant has made the claimed invention because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Claims 20-21 are rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the vicinity" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “in a vicinity of each of the one or more sensor”. Claims 2-7, and 11-13 are rejected by virtue of their dependency. 
Regarding claim 8, the claim recites “the first layer comprises a plurality of sensors” but independent claim 1 recites a “first layer comprising one or more sensors”. Claim 8 fails to particularly point out whether or not the plurality of sensors recited in claim 8 are different from the one or more sensors in claim 1. The Examiner has interpreted the claim as “the first layer comprising one or more sensors. Claim 10, and 18-19 have been rejected by virtue of their dependency.
Regarding claim 14, the claim recites the limitation "the vicinity" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “in a vicinity of each of the one or more sensor”.
Regarding claim 15, the claim recites the limitations "the vicinity" in line 6, and “the one or more sensors” in line 13.  There are insufficient antecedent basis for these limitations in 
The claim recites that the limitations “a fourth layer disposed over the first layer”, and “fifth layer disposed over the fourth layer, wherein the fifth layer comprises an electrode disposed over the plurality of sensors” which render the claim indefinite. The claim states that the fifth layer is disposed over the fourth layer and over the plurality of sensors (first layer). However, the claim recites the limitation directed to the fourth layer being disposed over the first layer that comprises the plurality of sensors. The claim fails to particularly point out how the fifth layer can be disposed over the fourth layer and the first layer when the fourth layer is disposed over the first layer.
Regarding claim 16, the claim recites the limitation "the circuitry" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “the control circuitry”.
Regarding claim 17, the claim recites the limitation "the circuitry" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “the control circuitry”.
Regarding claim 20, the claim recites the limitation "the control circuitry" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “The ionizing radiation imaging device of claim 15, further comprising: control circuitry configured to provide:”. 
Regarding claim 20, the claim recites “the second voltage opposite in polarity to the first voltage” which renders the claim indefinite. The claim introduces the first voltage in the first contingent limitation and introduces the second voltage in the second contingent limitation. 
Regarding claim 21, the claim recites the limitation "the control circuitry" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “The ionizing radiation imaging device of claim 15, further comprising a control circuitry configured to”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (U.S. 2018/0180747) in view of Spanoudaki (U.S. 9,972,649) and Doty (U.S. 6,727,504).
Regarding claim 1, as best understood:
Matsuura discloses an apparatus comprising: 
a first layer (Fig. 14, 2) comprising one or more sensors (Fig. 14, 2), wherein each of the one or more sensors is configured to be responsive to changes in an electric field in a vicinity of the one or more sensors ([0086]-[0087], electric charges generated in pixels); 

a third layer  (Fig. 14, 3) comprising a plurality of electrodes (Fig. 14, 3), wherein the plurality of electrodes are configured to be selectively addressed during a readout operation of the one or more sensors ([0097]-[0100], back electrodes addressed),
wherein the second layer (Fig. 14, 1) is disposed between the first layer (Fig. 14, 2) and third layer (Fig. 14, 3).
However, Matsuura fails to disclose wherein each of the one or more sensors comprises graphene, wherein the substrate comprises boron nitride.
Spanoudaki teaches wherein each of the one or more sensors comprises graphene ([0026], graphene).
Doty teaches a second layer (Fig. 3, 320) comprising a substrate (Fig. 3, 320) configured to produce one or more charge carriers in response to incident radiation (Col. 2, lines 16-49, charge carriers), wherein the substrate comprises boron nitride (Col. 2, lines 36-40, boron nitride). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura with the graphene taught by Spanoudaki in order to increase sensitivity by improving detection quality (Spanoudaki; Col. 10, lines 30-34). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the substrate of Matsuura with the boron nitride taught by Doty in order to increase spatial resolution for improved position sensitive detection (Doty; Col. 2, lines 17-35). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Matsuura, Spanoudaki, and Doty discloses the apparatus of claim 1, further comprising circuitry (Matsuura; Fig. 17, 15) configured to monitor one or more parameters of one or more responses of each sensor (Matsuura; [0063]-[0064], measurement data) to changes in the electric field whilst each of the plurality of electrodes is selectively addressed (Matsuura; [0063]-[0064], measurement data).
Regarding claim 5, as best understood:
The combination of Matsuura, Spanoudaki, and Doty discloses the apparatus of claim 1, wherein each sensor comprises: a first electrode (Spanoudaki; Fig. 1, S), a second electrode (Spanoudaki; Fig. 1, D) and a material (Spanoudaki; Fig. 1, 18) provided between the first (Spanoudaki; Fig. 1, S) and second electrodes (Spanoudaki; Fig. 1, D), wherein the material is configured to be sensitive to electric fields (Spanoudaki; Col. 3, lines 60-Col. 4, line 4).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura with the sensors taught by Spanoudaki in order to increase sensitivity by improving detection quality (Spanoudaki; Col. 10, lines 30-34). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
The combination of Matsuura, Spanoudaki, and Doty discloses the apparatus of claim 5, wherein: 
the material and the first and second electrodes are configured to form at least a part of a field effect transistor (Spanoudaki; Fig. 1, 16; Col. 3, lines 55-65),
 the first and second electrodes are configured to provide source (Spanoudaki; Fig. 1, S) and drain electrodes (Spanoudaki; Fig. 1, D), and/or 

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura with the sensors taught by Spanoudaki in order to increase sensitivity by improving detection quality (Spanoudaki; Col. 10, lines 30-34). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, as best understood:
The combination of Matsuura, Spanoudaki, and Doty discloses the apparatus of claim 1, wherein each sensor (Matsuura; Fig. 14, 2) is configured to extend in a first direction (Matsuura; Fig. 14, sensors 2 extend in the X and Y direction); and wherein each of the plurality of electrodes (Matsuura; Fig. 14, 3) extend in a second direction substantially perpendicular to the first direction (Matsuura; Fig. 13, electrodes 3 extend in the X direction which perpendicular to the Y direction).
Regarding claim 8, as best understood:
The combination of Matsuura, Spanoudaki, and Doty discloses the apparatus of claim 1, wherein the first layer comprises one or more sensors (Matsuura; Fig. 14, 2).
Regarding claim 14, as best understood:
Matsuura discloses a device or module configured to detect radiation comprising:
an apparatus comprising: 
a first layer (Fig. 14, 2) comprising one or more sensors (Fig. 14, 2), wherein each of the one or more sensors is configured to be responsive to changes in an electric field in a vicinity of the sensor ([0086]-[0087], electric charges generated in pixels); 

a third layer  (Fig. 14, 3) comprising a plurality of electrodes (Fig. 14, 3), wherein the plurality of electrodes are configured to be selectively addressed during a readout operation of the one or more sensors ([0097]-[0100], back electrodes addressed),
wherein the second layer (Fig. 14, 1) is disposed between the first layer (Fig. 14, 2) and third layer (Fig. 14, 3).
However, Matsuura fails to disclose wherein each of the one or more sensors comprises graphene, wherein the substrate comprises boron nitride.
Spanoudaki teaches wherein each of the one or more sensors comprises graphene ([0026], graphene).
Doty teaches a second layer (Fig. 3, 320) comprising a substrate (Fig. 3, 320) configured to produce one or more charge carriers in response to incident radiation (Col. 2, lines 16-49, charge carriers), wherein the substrate comprises boron nitride (Col. 2, lines 36-40, boron nitride). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura with the graphene taught by Spanoudaki in order to increase sensitivity by improving detection quality (Spanoudaki; Col. 10, lines 30-34). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the substrate of Matsuura with the boron nitride taught by Doty in order to increase spatial resolution for improved position sensitive detection (Doty; Col. 2, lines 17-35). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (U.S. 2018/0180747) in view of Spanoudaki (U.S. 9,972,649) and Doty (U.S. 6,727,504) as applied to claim 1 above, and further in view of Masuda (U.S. 2016/0313458).
Regarding claim 3, as best understood:
The combination of Matsuura, Spanoudaki, and Doty discloses the apparatus of claim 2.
However, the combination of Matsuura, Spanoudaki, and Doty fails to disclose wherein the circuitry is configured to: control the readout operation of each sensor, and selectively address each of the plurality of electrodes by sequentially applying an input to each of the plurality of electrodes; wherein the control circuitry is configured to measure one or more responses of each sensor upon the application of the input to each of the plurality of electrodes.
Masuda teaches control the readout operation of each sensor ( [0120], changes in electrical property are detected); and
selectively address each of the plurality of electrodes ( [0142], voltage applied to each pixel) by sequentially applying an input to each of the plurality of electrodes ( [0142], voltage applied to each pixel); 
wherein the control circuitry (Fig. 1b, 5 and 6) is configured to measure one or more responses ( [0120], changes in electrical property are detected) of each sensor upon the application of the input to each of the plurality of electrodes ( [0120], changes in electrical property are detected).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura, Spanoudaki, and Doty with the readout circuit taught by Masuda in order to improve reliability and efficiency by making it thinner and providing .
Claims 4, 10, and 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (U.S. 2018/0180747) in view of Spanoudaki (U.S. 9,972,649) and Doty (U.S. 6,727,504) as applied to claim 1 above, and further in view of Kuvvetli (U.S. 2017/0168168).
Regarding claim 4, as best understood:
The combination of Matsuura, Spanoudaki, and Doty discloses the apparatus of claim 2.
However, the combination of Matsuura, Spanoudaki, and Doty fails to disclose further comprising control circuitry configured to: identify one or more of the plurality of electrodes in dependence upon the one or more responses of each sensor.
Kuvvetli teaches control circuitry configured to:
 identify one or more of the plurality of electrodes ([0106], location and position of electrodes identified) in dependence upon the one or more responses of each sensor.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura, Spanoudaki, and Doty with the control circuitry taught by Kuvvetli in order to improve spectral resolution (Kuvvetli; [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, as best understood:
The combination of Matsuura, Spanoudaki, and Doty discloses the apparatus of claim 8.
However, the combination of Matsuura, Spanoudaki, and Doty fails to disclose wherein the control circuitry is further configured to: identify one or more of the plurality of sensors in dependence upon the measured one or more responses.
Kuvvetli teaches wherein the control circuitry is further configured to: 

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura, Spanoudaki, and Doty with the control circuitry taught by Kuvvetli in order to improve spectral resolution (Kuvvetli; [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, as best understood:
The combination of Matsuura, Spanoudaki, Doty, and Kuvvetli discloses the apparatus of claim 4, wherein the control circuitry (Matsuura; Fig. 17, 12) is further configured to determine one or more positions on the apparatus in dependence upon the identified one or more of the plurality of electrodes (Kuvvetli; [0106], location and position of electrodes identified based on readout signals).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura, Spanoudaki, and Doty with the control circuitry taught by Kuvvetli in order to improve spectral resolution (Kuvvetli; [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, as best understood:
The combination of Matsuura, Spanoudaki, Doty, and Kuvvetli discloses the apparatus of claim 16, wherein the control circuitry (Matsuura; Fig. 17, 12) is further configured to determine one or more locations of radiation incident to the apparatus (Kuvvetli; [0106]-[0107], location and position of electrodes identified and incident radiation identified) in dependence at least partly upon at least the identified one or more of the plurality of electrodes (Kuvvetli; [0106]-
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura, Spanoudaki, and Doty with the control circuitry taught by Kuvvetli in order to improve spectral resolution (Kuvvetli; [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, as best understood:
The combination of Matsuura, Spanoudaki, Doty, and Kuvvetli discloses the apparatus of 10, wherein the circuitry (Matsuura; Fig. 17, 12) is further configured to determine one or more transverse positions (Kuvvetli; [0106], estimating location of event along first axis) along the apparatus in dependence upon the identified one or more of the plurality of sensors (Kuvvetli; [0106], location and position of electrodes identified based on readout signals).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura, Spanoudaki, and Doty with the control circuitry taught by Kuvvetli in order to improve spectral resolution (Kuvvetli; [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, as best understood:
The combination of Matsuura, Spanoudaki, Doty, and Kuvvetli discloses the apparatus of 10, wherein the circuitry (Matsuura; Fig. 17, 12) is further configured to determine one or more transverse positions (Kuvvetli; [0106], estimating location of event along first axis) along the apparatus in dependence upon the identified one or more of the plurality of sensors (Kuvvetli; [0106], location and position of electrodes identified based on readout signals).
.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (U.S. 2018/0180747) in view of Spanoudaki (U.S. 9,972,649) and Doty (U.S. 6,727,504) as applied to claim 1 above, and further in view of Karim (U.S. 2009/0184251).
Regarding claim 11, as best understood:
The combination of Matsuura, Spanoudaki, and Doty discloses the apparatus of claim 1.
However, the combination of Matsuura, Spanoudaki, and Doty fails to disclose further comprising a fourth layer disposed over the first layer, wherein the fourth layer comprises a further electrode.
Karim teaches a fourth layer (Fig. 2b, 26a) disposed over the first layer (Fig. 2b, 22), wherein the fourth layer comprises a further electrode ([0033], electrode embedded within semiconductor layer 26a).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura, Spanoudaki, and Doty with the fourth layer taught by Karim in order to improve resolution and signal to noise ratio (Karim; [0015]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, as best understood:
The combination of Matsuura, Spanoudaki, Doty and Karim discloses the apparatus of claim 11, further comprising control circuitry (Karim; Fig. 2b, 34) configured to provide a 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura, Spanoudaki, and Doty with the fourth layer taught by Karim in order to improve resolution and signal to noise ratio (Karim; [0015]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, as best understood:
The combination of Matsuura, Spanoudaki, Doty and Karim discloses the apparatus of claim 11, further comprising control circuitry (Karim; Fig. 2b, 34) configured to provide a voltage to the further electrode (Karim; [0046], voltage application) neutralising any trapped charges.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura, Spanoudaki, and Doty with the fourth layer taught by Karim in order to improve resolution and signal to noise ratio (Karim; [0015]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (U.S. 2018/0180747) in view of Spanoudaki (U.S. 9,972,649), Doty (U.S. 6,727,504), and Rodricks (U.S. 2002/0195566).
Regarding claim 15, as best understood:
Matsuura discloses an ionizing radiation imaging device comprising: 
an apparatus comprising:

a second layer (Fig. 14, 1) disposed between the first layer (Fig. 14, 2) and a third layer (Fig. 14, 3) and comprising a substrate (Fig. 14, 1) configured to produce one or more charge carriers in response to incident radiation ([0065], recoil electron); and 
the third layer (Fig. 13 and Fig. 14, 3)  comprising a plurality of parallel and separate electrodes (Fig. 13 and 14, electrodes 3 are parallel and separate) that are perpendicular with respect to the plurality of sensors (Fig. 13, and 14, electrodes 3 are perpendicular to sensors 2), wherein the plurality of electrodes are configured to be selectively addressed ([0097]-[0100], back electrodes addressed) during a readout operation of the plurality of sensors ([0097]-[0100], back electrodes addressed).
However, Matsuura fails to disclose a plurality of sensors comprising parallel and separate elongate strips of material, wherein each of the plurality of sensors comprises graphene; wherein the substrate comprises boron nitride, wherein the apparatus also comprises one of the following: a fourth layer disposed over the first layer, wherein the fourth layer comprises a dielectric, and a fifth layer disposed over the fourth layer, wherein the fifth layer comprises an electrode disposed over the plurality of sensors; or the fourth layer disposed over the third layer, wherein the fourth layer comprises the dielectric, and the fifth layer disposed over the fourth layer, wherein the fifth layer comprises an electrode disposed over the plurality of parallel and separate electrodes that are perpendicular with respect to the plurality of sensors.
Spanoudaki teaches a plurality of sensors (Col. 6, lines 6-25, array of sensor elements) comprising parallel and separate elongate strips of material (Fig. 1, 18; Col. 3, line 55- Col. 4, 
Doty teaches a second layer (Fig. 3, 320) comprising a substrate (Fig. 3, 320) configured to produce one or more charge carriers in response to incident radiation (Col. 2, lines 16-49, charge carriers), wherein the substrate comprises boron nitride (Col. 2, lines 36-40, boron nitride). 
Rodricks teaches a fourth layer (Fig. 1, 15) disposed over the first layer (Fig. 1, 16), wherein the fourth layer (Fig. 1, 15) comprises a dielectric (Fig. 1, 15), and a fifth layer (Fig. 1, 12) disposed over the fourth layer (Fig. 1, 14), wherein the fifth layer (Fig. 1, 12) comprises an electrode (Fig. 1, 12) disposed over the plurality of sensors (Fig. 1, 16); or
 the fourth layer disposed over the third layer, wherein the fourth layer comprises the dielectric, and the fifth layer disposed over the fourth layer, wherein the fifth layer comprises an electrode disposed over the plurality of parallel and separate electrodes that are perpendicular with respect to the plurality of sensors.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura with the elongate graphene taught by Spanoudaki in order to increase sensitivity by improving detection quality (Spanoudaki; Col. 10, lines 30-34). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the substrate of Matsuura with the boron nitride taught by Doty in order to increase spatial resolution for improved position sensitive detection (Doty; Col. 2, lines 17-35). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 20, as best understood:
The combination of Matsuura, Spanoudaki, Doty, and Rodricks discloses the ionizing radiation imaging device of claim 15, further comprising a control circuitry configured to:
provide one of: when the fourth layer (Rodricks; Fig. 1, 14) is disposed over the first layer (Fig. 1, 16), a first voltage to the electrode in the fifth layer to provide a potential difference between the electrode in the fifth layer and the plurality of the electrodes in the third layer (Rodricks; [0018]-[0020], biasing electric field when voltage is applied to electrode 12 in Fig. 1); or when the fourth layer disposed over the third layer, a second voltage to the electrode in the fifth layer to provide a potential difference between the electrode in the fifth layer and the plurality of the electrodes in the third layer, the second voltage opposite in polarity to the first voltage; and
cause one or more readout operations (Rodricks; Fig. 1, 18) to detect an incident radiation detection event using one or more of the plurality of sensors (Rodricks; [0018]-[0022], incident radiation detection) in response to the voltage being provided (Rodricks; [0018]-[0022], incident radiation detected while electrodes are biased).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura with the layers taught by Rodricks in order to increase image quality and spatial resolution by improving the signal to noise ratio (Rodricks; [0030]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 21, as best understood:
The combination of Matsuura, Spanoudaki, Doty, and Rodricks discloses the ionizing radiation imaging device of claim 15, further comprising a control circuitry configured to apply a voltage electric pulse to the electrode in the fifth layer (Rodricks; [0018]-[0020], bias voltage applied to electrode), the voltage electric pulse (Rodricks; [0018]-[0020], bias voltage applied to electrode) configured to neutralise trapped charges (Rodricks; [0018]-[0020], bias voltage applied to electrode for electron mobility) and make the ionizing radiation imaging device ready for a next incident radiation detection event.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Matsuura with the layers taught by Rodricks in order to increase image quality and spatial resolution by improving the signal to noise ratio (Rodricks; [0030]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engel (U.S. 2013/0256541)- Direct conversion X-ray detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884